Citation Nr: 0931157	
Decision Date: 08/19/09    Archive Date: 08/27/09

DOCKET NO.  05-32 269A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an evaluation in excess of 20 percent for left 
knee disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L. Anderson, Associate Counsel




INTRODUCTION

The Veteran had active service from August 1977 to May 1978.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a June 2004 rating decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran provided testimony at a May 2007 Travel Board 
hearing before the undersigned at the RO.  A hearing 
transcript is associated with the claims folder.

The Board remanded this claim for further development, 
discussed below, in August 2007.  The claim is now 
appropriate for appellate review.


FINDINGS OF FACT

Throughout the rating period on appeal, the Veteran's left 
knee has been productive of daily pain at a level of 7 or 8 
out of 10, with occasional flare-ups and instability due to 
weakness.  Lachman's and McMurray's tests have been negative, 
with mild instability and with no subluxation.  Flexion has 
been no worse than 135 degrees, with extension to zero 
degrees, and there has been no evidence of additional 
functional limitation due to pain.


CONCLUSION OF LAW

The criteria for entitlement to an evaluation in excess of 20 
percent for a left knee disability have not been met.  38 
U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.159, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5257, 8520 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and her representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide, in accordance 
with 38 C.F.R. § 3.159(b)(1) (2008).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In 
addition, the decision of the U.S. Court of Appeals for 
Veterans Claims, in Dingess v. Nicholson, 19 Vet. App. 473 
(2006) requires more extensive notice in claims for 
compensation, e.g., as to potential downstream issues such as 
disability rating and effective date.  

For an increased-compensation claim, 38 U.S.C.A. § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  Further, if the diagnostic 
code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.

The claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant diagnostic codes, which typically 
provide for a range in severity of a particular disability 
from noncompensable to as much as 100 percent (depending on 
the disability involved), based on the nature of the symptoms 
of the condition for which disability compensation is being 
sought, their severity and duration, and their impact upon 
employment and daily life.  As with proper notice for an 
initial disability rating and consistent with the statutory 
and regulatory history, the notice must also provide examples 
of the types of medical and lay evidence that the claimant 
may submit (or ask the Secretary to obtain) that are relevant 
to establishing entitlement to increased compensation - e.g., 
competent lay statements describing symptoms, medical and 
hospitalization records, medical statements, employer 
statements, job application rejections, and any other 
evidence showing an increase in the disability or exceptional 
circumstances relating to the disability.  Vazquez-Flores, at 
43-44.  

The U.S. Court of Appeals for the Federal Circuit previously 
held that any error in VCAA notice should be presumed 
prejudicial, and that VA must bear the burden of proving that 
such an error did not cause harm.  Sanders v. Nicholson, 487 
F.3d 881 (2007).  However, the U.S. Supreme Court has 
recently reversed that decision, finding it unlawful in light 
of 38 U.S.C.A. § 7261(b)(2), which provides that, in 
conducting review of decision of the Board, a court shall 
take due account of rule of prejudicial error.  The Supreme 
Court in essence held that - except for cases in which VA has 
failed to meet the first requirement of 38 C.F.R. § 3.159(b) 
by not informing the claimant of the information and evidence 
necessary to substantiate the claim - the burden of proving 
harmful error must rest with the party raising the issue, the 
Federal Circuit's presumption of prejudicial error imposed an 
unreasonable evidentiary burden upon VA and encouraged abuse 
of the judicial process, and determinations on the issue of 
harmless error should be made on a case-by-case basis.  
Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

In this case, a letter was sent to the Veteran in February 
2004, prior to the initial RO decision which is the subject 
of this appeal.  The letter informed her of what evidence was 
required to substantiate the claim, and of the Veteran's and 
VA's respective duties for obtaining evidence.  It described 
what the evidence should show, including how the claimed 
disability had increased in severity.  Although no longer 
required, the Veteran was also asked to submit evidence 
and/or information in her possession to the RO.  

It is acknowledged that the VCAA letter sent to the Veteran 
in February 2004 does not appear to fully satisfy the 
requirements of Dingess and Vasquez-Flores, in that it did 
not describe how VA determines disability rating and 
effective date, nor did it specify that the evidence should 
show how the disability affected the Veteran's employment and 
daily life.  Therefore, to this extent, the duty to notify 
was not satisfied prior to the initial unfavorable decision 
on the claim by the RO.  Under such circumstances, VA's duty 
to notify may not be satisfied solely by various post-
decisional communications.  See Mayfield v. Nicholson, supra, 
444 F.3d at 1333.  

Rather, such notice errors may instead be cured by issuance 
of a fully compliant notice, followed by readjudication of 
the claim.  Mayfield, supra; see also Prickett v. Nicholson, 
20 Vet. App. 370, 376 (2006) (issuance of a fully compliant 
VCAA notification followed by readjudication of the claim, 
such as a in a Statement of the Case (SOC) or Supplemental 
SOC (SSOC), is sufficient to cure a timing defect).  
Moreover, where there is an uncured timing defect in the 
notice, subsequent action by the RO which provides the 
claimant a meaningful opportunity to participate in the 
processing of the claim can prevent any such defect from 
being prejudicial.  Mayfield v. Nicholson, 499 F.3d 1317, 
1323-24 (Fed. Cir. 2007); Prickett, supra, 20 Vet. App. at 
376.

In this case, the August 2005 SOC included the rating 
provisions used to evaluate the Veteran's knee disability.  
Moreover, a letter was sent to the Veteran in March 2006 
advising her that the Board would consider evidence showing 
how her disability affected her employment, and explaining 
how VA determines disability rating and effective date.  The 
claim was subsequently re-adjudicated in the May 2009 SSOC, 
which also included a notation that the Board would consider 
how the disability had affected the Veteran's daily life.  In 
addition, the June 2004 rating decision, August 2005 SOC, and 
May 2009 SSOC explained the basis for the RO's action, and 
the SOC and SSOC provided her with additional 60-day periods 
to submit more evidence.  Thus, the Board finds that the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) regarding VA's duty to notify and assist, 
including the requirements set forth by the Court in Dingess 
and Vasquez-Flores have been satisfied.

With regard to VA's duty to assist, VA obtained the Veteran's 
service treatment records (STRs), Social Security 
Administration (SSA) records, and treatment records from the 
Dayton VA Medical Center (VAMC).  Moreover, the Veteran was 
afforded VA examinations in May 2004 and August 2008.  

In an August 2007 decision, the Board remanded the claim for 
further development.  Specifically, the Board stated that any 
additional records from the Dayton VAMC should be requested, 
the Veteran's SSA records should be obtained, and an 
orthopedic and neurologic VA examination was needed to obtain 
range of motion findings and to determine whether any nerves 
were affected by the service-connected left knee disability.     

Following this Board's remand, a summary of treatment at the 
Dayton VAMC was requested, and there was no indication that 
the RO did not have all the treatment records from that 
facility in the claims file.  Further, the Veteran's SSA 
records were obtained.  Finally, a VA examination was 
conducted in August 2008 and an addendum opinion was issued 
in December 2008 that included range of motion findings, 
consideration of additional loss of motion based on pain, 
fatigue, instability and other factors, and an opinion as to 
whether any nerves were affected by the left knee disability.  
Thus, it appears that all development requested by this Board 
in its August 2007 remand has been completed to the extent 
possible, and no additional development is required.   

The Board finds that no further notice or assistance to the 
Veteran is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Rather, it appears further development would serve no useful 
purpose and would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the Veteran. See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).

II.  Increased Rating Claim

A.  Applicable Law

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155 (West 2002 & Supp. 
2009); 38 C.F.R. Part 4 (2009).  When a question arises as to 
which of two evaluations shall be assigned, the higher 
evaluation will be assigned of the disability picture that 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7.

In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons used to 
support the conclusion.  Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).  These regulations include, but are not limited 
to, 38 C.F.R. § 4.1, which requires that each disability be 
viewed in relation to its history and that there be an 
emphasis placed upon the limitation of activity imposed by 
the disabling condition, and 38 C.F.R. § 4.2, which requires 
that medical reports be interpreted in light of the whole 
recorded history, and that each disability must be considered 
from the point of view of the veteran working or seeking 
work.  In addition, 38 C.F.R. § 4.10 provides that the basis 
of disability evaluations is the ability of the body as a 
whole to function under the ordinary conditions of daily 
life, including employment.  These requirements for the 
evaluation of the complete medical history of the claimant's 
condition operate to protect claimants against adverse 
decision based upon a single, incomplete, or inaccurate 
report, and to enable VA to make a more precise evaluation of 
the disability level and any changes in the condition.

As is the case here, where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, it is the present level of disability 
that is of primary concern.  See Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).  Nevertheless, where the evidence 
contains factual findings that show a change in the severity 
of symptoms during the course of the rating period on appeal, 
assignment of staged ratings would be permissible.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007).

Relevant to this case are Diagnostic Codes (DCs) 5003, 5010, 
and 5257-5261.  The Board notes that the VA General Counsel 
has held that a Veteran who has arthritis and instability of 
the knee may be rated separately under DCs 5003 and 5257.  
See VAOPGCPREC 23-97 (July 1, 1997; revised July 24, 1997).  
The General Counsel has also held that, when X-ray findings 
of arthritis are present and a Veteran's knee disability is 
evaluated under DC 5257, the Veteran would be entitled to a 
separate compensable evaluation under DC 5003 if the 
arthritis results in limitation of motion and/or objective 
findings or indicators of pain.  See VAOPGCPREC 9-98 (Aug. 
14, 1998).  Furthermore, to warrant a separate rating for 
arthritis based upon X-ray findings and limited motion under 
DC 5260 or DC 5261, the limited motion need not be 
compensable, but must at least meet the criteria for a zero-
percent rating.  A separate rating for arthritis could also 
be based on X-ray findings and painful motion, under 38 
C.F.R. § 4.59.  

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

B.  Facts and Analysis

In this case, service connection was granted for a left knee 
disability effective from May 3, 1978, the day after the 
Veteran separated from active service.  She is currently 
assigned a 20 percent evaluation that was awarded in an 
August 1992 rating decision and made effective from April 1, 
1992.  In January 2004, the Veteran filed a request for an 
increased rating, which was denied in the June 2004 rating 
decision that is the subject of this appeal.  The Board notes 
that, during the course of this appeal, the RO awarded the 
Veteran a separate 10 percent rating for neuropathy of the 
left lower leg associated with the service-connected left 
knee disability in an April 2009 rating decision.   

The Board will begin by reviewing the medical evidence for 
the rating period on appeal.  

In May 2004, the Veteran was afforded a VA examination.  She 
complained of left knee swelling, pain, and numbness.  She 
stated she used a knee brace for prolonged walking or being 
outside of her home, and occasionally used a cane.  She also 
reported stiffness and instability due to weakness of the 
knee.  The knee pain was a 7 or 8 out of 10 in severity, with 
flare-ups of pain with cold and damp weather, when using 
steps, or doing a lot of walking.  She was not in any 
treatment for the knee, and used pain medication as needed.  
With the brace, the Veteran walked with a normal gait.  Upon 
removal of the brace, the Veteran walked with an antalgic 
gait, favoring the left knee.  On physical examination, there 
was tenderness and crepitus upon palpation of the patella.  
There was full range of motion with flexion to 150 degrees 
and extension to zero degrees.  There was no ligament laxity, 
with negative Lachman's and McMurray's.  X-rays showed 
degenerative changes of the left knee with prior ACL 
reconstruction, periarticular osteopenia, and subtle 
chondrocalcinosis in the distribution of the medial meniscus, 
which suggested crystal deposition disease versus post-
traumatic changes.  The examiner assessed degenerative joint 
disease of the left knee, status post multiple surgical 
procedures.  

In May 2005, the Veteran underwent an examination for the 
purpose of applying for SSA disability benefits.  Dr. M.F. 
conducted the examination.  The Veteran complained of almost 
constant pain in her left knee, exacerbated by ambulation, 
standing, or weight-bearing.  There was weakness of both legs 
and numbness over the left knee and lower leg.  There was 
occasional instability, and she reported having fallen in the 
past.  She stated she was followed at the Dayton VAMC and 
took Tylenol as needed.  On physical examination, flexion of 
the left knee was to 150 degrees and extension to zero 
degrees.  There was no evidence of crepitus or ligamentous 
laxity, although synovial thickening was noted over the knee.  
The doctor assessed traumatic and degenerative joint disease 
of the left knee.  

In August 2008, the Veteran was afforded another VA 
examination.  She was limited to walking 1 to 3 miles and had 
an antalgic gait.  She reported that the knee snapped or 
clicked and there was crepitation.  Extension of the left 
knee was to zero degrees, and flexion was to 135 degrees.  
There was no additional loss of motion on repetitive use due 
to pain, fatigue, weakness or lack of endurance.  An x-ray of 
the knee showed no acute changes with status post surgical 
invervention in the left knee joint for tendon stabilization.  
The Veteran reported decreased sensation in the left lower 
leg since 1987 that developed shortly after surgery on the 
left knee.  There was minor instability of the knee below the 
5 milimeter threshold and no subluxation.  X-rays showed 
eveidence of surgical intervention for tendon stabilization 
with no acute changes.  In a December 2008 addendum report, 
the VA examiner included results from a lower leg EMG study 
that showed peripheral neuropathy and opined that branches of 
the peroneal nerve were affected by the left knee disability, 
and that the degree of neurological loss was mild.  

The Board will now consider whether the Veteran is entitled 
to a higher evaluation for the left knee based on the 
evidence of record relevant to the rating period on appeal, 
outlined above.  Her left knee is currently rated at 20 
percent under DC 5257, which contemplates impairment of the 
knee manifested by recurrent subluxation or lateral 
instability.  Where instability is severe, moderate and 
slight, disability evaluations of 30, 20 and 10 are assigned, 
respectively.  

The Board finds that the evidence weighs against an increased 
rating under DC 5257.   At the May 2004 VA examination, the 
Veteran reported instability and weakness of the knee, but on 
physical examination, there was no ligament laxity, with 
negative Lachman's and McMurray's.  At a May 2005 examination 
conducted for the purpose of determining eligibility for SSA 
disability benefits, the doctor found no evidence of crepitus 
or ligamentous laxity.  Finally, the August 2008 VA examiner 
found minor instability of the knee below the 5 milimeter 
threshold and no subluxation.  Thus, while there is evidence 
of some instability of the left knee, there is no basis to 
characterize the instability as severe, which would warrant a 
30 percent rating under DC 5257.  

The Board has also considered whether any other diagnostic 
code would allow for an increased rating for the Veteran's 
left knee disability, manifested by instability or loss of 
motion.  

DC 5258 addresses dislocation of semilunar cartilage with 
frequent episodes of locking, pain and effusion into the 
joint.  However, there is no evidence of dislocation of the 
meniscus in this case, so this code does not apply.  DC 5259 
addresses removal of symptomatic semilunar cartilage, but 
again, the Veteran has not undergone any such procedure in 
this case.  Moreover, the Veteran is already assigned a 20 
percent evaluation, which is the highest available rating 
under DCs 5258 and 5259.  DCs 5262 and 5263 also do not 
apply, as there is no evidence of impairment of the tibia or 
fibula, and no evidence of genu recurvatum.    

In considering whether a higher rating is warranted based on 
loss of motion under another diagnostic code, the Board finds 
that DC 5256 does not apply, as there is no evidence of knee 
ankylosis.  Further, there is no evidence the Veteran has 
undergone a knee replacement, so DC 5055 is also 
inapplicable.  

DC 5260 contemplates impairment of the knee manifested by 
limitation of flexion.  Where flexion is limited to 60, 45, 
30, and 15 degrees, disability ratings of 0, 10, 20, and 30 
percent, respectively, are assigned.  Here, the Veteran had 
flexion to 150 degrees at both the May 2004 VA examination 
and the May 2005 SSA examination, and flexion to 135 degrees 
at the August 2008 VA examination.  Thus, the evidence does 
not support an increased rating under DC 5260.  

DC 5261 contemplates impairment of the knee manifested by 
limitation of extension.  Where extension is limited to 5, 
10, 15, 20, 30 and 45 degrees, disability ratings of 0, 10, 
20, 30, 40, and 50 percent, respectively, are assigned.  In 
this case, the Veteran's extension was to zero degrees at the 
May 2004 VA examination, the May 2005 SSA examination, and 
the August 2008 VA examination.  Thus, loss of extension is 
not a basis for an increased rating under DC 5261.  

However, the Board must consider whether the competent 
evidence establishes any additional functional limitation due 
to factors such as pain, weakness, incoordination, or 
fatigability such that the Veteran's disability picture is 
more nearly approximated by a rating higher than 20 percent.  
See 38 C.F.R. §§ 4.40 and 4.45 and DeLuca v. Brown, 8 Vet. 
App. 202, 206-07 (1995).  
  
In May 2004, the Veteran reported stiffness and instability 
due to weakness of the knee.  The knee pain was a 7 or 8 out 
of 10 in severity, with flare-ups of pain with cold and damp 
weather, when using steps, or doing a lot of walking.  In May 
2005, she complained of almost constant pain in her left knee 
that was exacerbated by ambulation, standing, or weight-
bearing.  There was weakness of both legs and numbness over 
the left knee and lower leg.  There was occasional 
instability, and the Veteran reported having fallen in the 
past.  Finally, the August 2008 VA examiner found no 
additional loss of motion on repetitive use due to pain, 
fatigue, weakness or lack of endurance.       

Based on our review of the Veteran's complaints of pain and 
limitation on functioning, the Board finds that there is no 
evidence to warrant a rating higher than 20 percent under DC 
5260 or DC 5261.  Indeed, there is no evidence supporting 
even a compensable evaluation under either of those 
diagnostic codes.

The Board has also considered whether any separate ratings 
are available based on the evidence.  As mentioned above, an 
April 2009 rating decision assigned a separate rating of 10 
percent under DC 8520 for neuropathy in the left lower leg 
associated with the left knee disability.  DC 8520 
contemplates paralysis of the sciatic nerve, with 10, 20, 40, 
60 and 80 percent evaluations assigned for mild, moderate, 
moderately severe, severe with marked muscular atrophy and 
complete paralysis, respectively.  In a December 2008 
addendum report, as described above, the VA examiner opined 
that the branches of the peroneal nerve were affected by the 
left knee disability, and that the degree of neurological 
loss was mild.  Thus, the Board finds that the evidence 
weighs against an increased rating under this code.  

DC 8521 contemplates paralysis of the external popliteal 
nerve (common peroneal), and assigns a 10, 20, 30 or 40 
percent rating for mild, moderate, severe or complete 
paralysis, respectively.  Again, however, the December 2008 
VA examiner stated that the degree of neurological loss was 
mild, so the evidence does not support a higher separate 
rating under DC 8521.  

The Board also acknowledges VAOPGCPREC 9-2004 (Sept. 17, 
2004), where it was held that a claimant who has both 
limitation of flexion and limitation of extension of the same 
leg must be rated separately under DCs 5260 and 5261 to be 
adequately compensated for functional loss associated with 
injury to the leg.  However, in the present case, the medical 
findings do not establish loss of either flexion or extension 
to a compensable degree.  Thus, assignment of separate 
evaluations for limitation of flexion and extension of the 
left leg is not appropriate here. 

Further regarding the question of entitlement to separate 
evaluations, the Board notes the provisions of VAOPGCPREC 23-
97.  That opinion provides that a claimant who has arthritis 
and instability of the knee may, in some circumstances, be 
rated separately under Diagnostic Codes 5003 and 5257.  See 
also VAOPGCPREC 9-98.  

DC 5003 provides that where application of the appropriate 
limitation of motion diagnostic code results in a 
noncompensable evaluation, as is the case here, a rating of 
10 percent may be awarded where limitation of motion is 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In this 
case, the August 2008 VA examiner found no additional loss of 
motion on repetitive use due to pain, fatigue, weakness or 
lack of endurance.  Moreover, full range of motion has been 
noted at all of the above examinations, and there is no 
indication of swelling, muscle spasm, or pain on range of 
motion testing.  Thus, the evidence weighs against a separate 
rating under DC 5003.   
 
In summary, the Board finds that, based on the preponderance 
of the evidence, the criteria for a higher evaluation for a 
left knee disability based on limitation of motion and 
instability have not been met.  

In addition, the Board has considered the complaints of pain 
and functional limitation detailed above, and acknowledges 
that the Veteran is competent to give evidence about the 
symptoms she has experienced.  See Layno v. Brown, 6 Vet. 
App. 465 (1994).  However, despite her complaints and the 
objective findings of right knee pain, the evidence 
nevertheless fails to demonstrate a disability picture that 
more nearly approximates a higher evaluation for either 
instability or degenerative joint disease of the left knee.  

In addition to the foregoing, the Board has considered 
whether the Veteran's service-connected left knee disability 
warrants an increased rating on an extra-schedular basis.  
The governing criteria for the award of an extra-schedular 
rating call for a finding that the case presents such an 
exceptional or unusual disability picture, with such related 
factors as marked inference with employment or frequent 
periods of hospitalization, as to render impractical the 
application of the regular schedular standards.  In these 
instances, the RO is authorized to refer the case to the 
Under Secretary for Benefits or the Director, Compensation 
and Pension Service, for assignment of an extra-schedular 
evaluation commensurate with average earning capacity 
impairment.  38 C.F.R. § 3.321(b)(1). 

In this case, frequent hospitalization has not been shown.  
Further, neither the SSA records nor any other medical 
records show that the left knee disability prevents the 
Veteran from working, or markedly interferes with his work 
capacity.  Moreover, the Court has held that, "if the 
criteria reasonably describe the claimant's disability level 
and symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule, the assigned schedular 
evaluation is, therefore, adequate, and no referral is 
required."  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  
Thus, the evidence does not indicate that application of the 
regular schedular standards is rendered impracticable, and 
referral for consideration of an extra-schedular evaluation 
under 38 C.F.R. § 3.321 is not warranted.


ORDER

Entitlement to an evaluation in excess of 20 percent for left 
knee disability is denied.  



__________________________
ANDREW J. MULLEN 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


